Title: From William Smith Shaw to John Quincy Adams, 28 October 1815
From: Shaw, William Smith
To: Adams, John Quincy


				
					May it please your Excellency, Highly venerable Sir,
					No. 3 St: Albans St: James’s 28th: Octr. 1815
				
				In consequence of a Letter from my Agent at L”pool I declined going to that place for a passage to South Carolina—I will Sail from the port of London, in the course of a few days, but will wait upon your Excellency personally to take leave, & to be the Carrier of any Dispatches your Excellency may confide to my care prior to my Sailing—Lord Viscount Lowther Arrived at his House 25 Pall Mall Yesterday—I have duly communicated to his Lordship your Excellencys goodness & trouble in the transaction between him & myself. His Lordship cou’d not be otherwise than highly gratified at such Magnanimity His Lordship will take an early Opportunity of personally waiting upon your Excellency to acknowledge his Obligation when I am sure your Excellency will give him every satisfaction in your Power on a late OccasionYour Excellencys / Most hble St:
				
					W: Shaw
				
				
			